Citation Nr: 1632795	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher rate of Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.A.



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1943 to September 1943, with service in World War II.  The Veteran died in May 2012 and the appellant is his surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record. 


FINDING OF FACT

The appellant is in receipt of the maximum amount of DIC benefits allowed by law.


CONCLUSION OF LAW

The criteria for entitlement to DIC at a higher rate have not been met.  38 U.S.C.A. §§ 1310, 1313, 1314(a), 1318 (West 2014); 38 C.F.R. § 3.22 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks payment of DIC benefits at a higher rate.  Prior to the Veteran's death, the appellant was shown to be permanently incapable of self-support by reason of mental or physical disability by the age of 18, and thus established as a "helpless child" for VA purposes.  She is currently in receipt of maximum DIC benefit allowed by law as a "helpless child" of the Veteran.  See Hearing Tr. at 11.  She seeks a higher rate because prior to the Veteran's death, she was his dependent and was able to meet her basic living expenses only by relying on his monthly compensation benefit at that time, which was approximately $2,800.  She reports that since her father's death, it has been difficult for her to continue paying her living expenses with the amount of the DIC benefit that she receives, which is substantially less than that of her father's monthly disability compensation benefit.  She reports that the decrease in her household income has created a financial hardship and as such, she seeks to increase her monthly DIC benefit from approximately $800 to an amount equal to the benefit received by the Veteran prior to his death.

The appellant is in receipt of DIC benefits under 38 U.S.C.A. § 1318 at the "helpless child" rate.  See 38 U.S.C.A. §§ 1313, 1314(a).  Pursuant to 38 U.S.C.A. § 1318, DIC benefits are awarded to the surviving spouse and/or children of the Veteran whose death was not as the result of his own willful misconduct, and who was in receipt of compensation at the time of death for a service-connected disability rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  The monthly rate of her benefit is determined by applicable statute and regulation.  38 U.S.C.A. §§ 1310, 1313, 1314(a).

The Board is sympathetic to the difficulties the appellant faces and recognizes the Veteran's honorable service to his country.  Unfortunately, there is no basis in the law upon which her claim can be granted.  She is in receipt of the maximum benefit allowed by statute.  The Board acknowledges her contention that she should receive a higher benefit because she lives in a geographical location in which the cost of living is much higher than in other parts of the country, and that VA has a number of programs that provide a higher benefit payment depending on the zip code in which the beneficiary lives.  See Hearing Tr. at 13.  Although this may be the case, the benefits to which the appellant are entitled are set out in statute and regulation, and these provisions do not allow for a higher benefit based on geographical location of the beneficiary.  The Board does not have the power to grant benefits that are not authorized by statute, and thus cannot grant a higher amount of monthly DIC benefits based on equitable principles.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board is simply without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law governing the payment of DIC benefits.  Regretfully, it is unable to grant the benefit sought by the appellant.


ORDER

Entitlement to a higher rate of DIC is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


